Detailed Office Action
	The communication dated 2/21/2021 has been entered and fully considered. Claims 12-18 are withdrawn from examination. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-11) in the reply filed on 2/21/2021 is acknowledged.
Claims 12-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/21/2020.
Claim Objections
Claims 7-9 are objected to because of the following informalities: in line 2 of these claims “and” needs to be replaced by “or”. These claims recite a number of options to choose from. One single option cannot be all the options at the same time. Appropriate correction is required.
For example in claim 7, one stream or a stream can be derived from newsprint or books. For the purpose of examination, the Examiner has replaced “and” with “or”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO (US 3,973,735), hereinafter ITO.
Regarding claim 1, ITO discloses a method that reads on the applicant claim of A method for recovering two or more product streams from a feedstock {[abstract], [col 1, lines 17-21 and 25-27] note selective separation and sorting that indicates recovering, note segregating that indicates a number of product streams, 
the method comprising: receiving the feedstock comprising a principal component and at least one secondary component {[col 1, lines 17-18] note that as discussed above municipal waste contains at least two components, one of them is the primary component, [col 4, lines 16-20], [FIG. 1] 21 is the receiving of the waste}, 
wherein a friability of the principal component is different than the friability of the at least one secondary component {[col 1, lines 40-45] note the existence of both paper and plastic in waste that according to instant specification paragraph [00142] have different friability, [col 3, 15-20] note teaching on weakest component that crushes first thus very friable, [col 5, lines 15-30] note teaching on components with lowest ; 
passing the feedstock through a rotary impact separator {[col 2, line 32-42] note the teaching that the apparatus is rotatable, has a beating mean (impactor) and segregates or separates, [FIG. 1] 20 is the rotary impact separator that the feedstock is moving through}; 
and collecting a principal component stream with reduced levels of the at least one secondary component {[FIG. 1] note the collection of a separate GrI and GrIII stream, [col 5, lines 25] note that GrIII has reduced amount of GrI that is previously collected}.
Regarding claim 2, ITO discloses a method that reads on the applicant claim of wherein the feedstock comprises a polymeric material {[col 5, line 29] plastic and rubber are polymeric materials}.
Regarding claim 4, ITO discloses a method that reads on the applicant claim of wherein the feedstock comprises post-industrial or post-consumer plastic, or mixtures thereof {[col 5, lines 16 and 29] waste plastic is post-consumer since it ended up in municipal waste}.
Regarding claim 7, ITO discloses a method that reads on the applicant claim of wherein the feedstock comprises a stream derived from paper, newsprint, books and magazines {[col 5, line 21-23].
Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by ITO, as evidenced by SIVAKUMAR (US-2018/0015515), hereinafter SIVAKUMAR.
Regarding claims 6 and 8, ITO discloses all the limitation of claim 1. ITO further discloses a method that reads on the applicant claim of: 
wherein the feedstock comprises a cellulose-rich stream (claims 6) {[col 5, line 21-23] note that paper is a cellulose-rich stream as evidenced by SIVAKUMAR [0019]}.
wherein the feedstock comprises a stream derived from cardboard, corrugated cardboard, and packaging materials (claim 8) {[col 1, lines 17-20] note teaching on municipal waste that contains cardboard as evidenced by SIVAKUMAR [0112]}.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by ITO, as evidenced by MEDOFF (US-2011/0111456), hereinafter MEDOFF.
Regarding claim 9, ITO discloses all the limitations of claim 1. ITO further discloses a method that reads on the applicant claim of wherein the feedstock comprises a stream derived from recycled paper, mixed paper, recycled cardboard, and mixtures thereof {[col 1, lines 17-20] note teaching on municipal waste that contains recycled paper as evidenced by MEDOFF [abstract], [0159]}.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by ITO, as evidenced by REINIGER (US 4,072,273), hereinafter REINIGER.
Regarding claim 10, ITO discloses all the limitations of claim 1. ITO further discloses a method that reads on the applicant claim of wherein the feedstock comprises a cellulose-rich stream which has been partially or fully processed into cellulose-rich insulation. {[col 1, lines 17-20] note teaching on municipal waste that [abstract], [col 2, lines 28-35] note that this insulation may end up again in solid refuse and be recycled again}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ITO as applied to claim 1 above, and further in view of HOLLOWAY (US-2008/0206094), hereinafter HOLLOWAY.
Regarding claim 3, ITO discloses all the limitations of claim 1. ITO, however, is silent on the feedstock from municipal waste containing post-consumer agricultural waste/polymer.
In the same filed of endeavor that is related to collecting and treating waste, HOLLOWAY discloses a method that read on the applicant claim of wherein the feedstock comprises a post-consumer polymeric material previously used in agriculture {[abstract] note the teaching that MSW has agricultural waste wrapped in plastic bag, thus post-consumer plastic used in agriculture, note waste indicates post-consumer}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the municipal waste of ITO with that disclosed by HOLLOWAY that comprise of plastic/agricultural waste. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable result is achieved {see MPEP 2143 (I)(B)}. Since ITO discusses treating municipal solid waste {[col 1, lines 17-20]}, one of ordinary skill in . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ITO as applied to claim 1 above, and further in view of FRENKEL (US-2017/0058094), hereinafter FRENKEL.
Regarding claim 5, ITO discloses all the limitations of claim 1. ITO, however, is silent on the feedstock being a polymer-rich stream derived from a MRF.
In the same filed of endeavor that is related to treating waste, FRENKEL discloses a method that read on the applicant claim wherein the feedstock comprises a polymer-rich stream derived from a municipal recycling facility (MRF) {[0053] note teaching on a feedstock that is polymer-rich from a MRF}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the municipal waste of ITO with polymer-rich municipal waste disclosed by FRENKEL. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable result is achieved {see MPEP 2143 (I)(B)}. Since ITO discusses treating municipal solid waste {[col 1, lines 17-20]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ITO as applied to claim 1 above, and further in view of GRASSO (US-2019/0344285), hereinafter GRASSO.
Regarding claim 11, ITO discloses all the limitations of claim 1. ITO, however, is silent on the feedstock being a cellulose- or paper-rich stream derived from a MRF (note that as shown under claim 6 above paper is cellulose rich).
In the same filed of endeavor that is related to treating waste, GRASSO discloses a method that read on the applicant claim wherein the feedstock comprises a cellulose-rich stream derived from a municipal recycling facility (MRF) {[0003] note teaching on a feedstock that is paper rich and obtained from MRF}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the municipal waste of ITO with paper-rich feedstock from municipal waste that is obtained from  MRF as disclosed by GRASSO {[0003]}. Note that it has been held that the simple substitution of one known element for another is likely to be obvious when predictable result is achieved {see MPEP 2143 (I)(B)}. Since ITO discusses treating municipal solid waste {[col 1, lines 17-20]}, one of ordinary skill in the art and upon substitution of the paper-rich stream of GRASSO into the method ITO, expects to obtain similar results which is size reduction 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748